In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1469V
                                           (Not to be Published)

*****************************
                            *
SUSAN BOYER,                *
                            *
                Petitioner, *                                               Filed: October 12, 2016
                            *
          v.                *                                               Decision; Attorney’s Fees and Costs.
                            *
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Ryan D. Pyles, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             ATTORNEY’S FEES AND COSTS DECISION1

        On December 4, 2015, Susan Boyer filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”), alleging, among other
things, that the influenza (“flu”) vaccine she received on October 26, 2014, caused her to develop
transverse myelitis (“TM”) and/or acute inflammatory demyelinating polyradiculopathy
(“AIDP”).2 ECF No. 1. Thereafter, on August 10, 2016, the parties agreed to settle this case and I
entered judgment accordingly. ECF No. 16.

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
        Petitioner has now filed a motion for final attorney’s fees and costs, dated September 28,
2016. ECF No. 21. Petitioner requests reimbursement of attorney’s fees and costs in the amount
of $15,862.56. Id. Respondent has formally represented that she does not object to the sum
requested. ECF No. 22. In addition, and in compliance with General Order No. 9, Petitioner
represents that she has not incurred any out-of-pocket, litigation-related expenses in conjunction
with this proceeding. ECF No. 21.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $15,862.56 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Paul R. Brazil, Esq. Payment of this amount represents all attorney’s fees and
costs available under 42 U.S.C. § 300aa-15(e). In the absence of a motion for review filed pursuant
to RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2